Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be               Oct 08 2014, 9:42 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                      GREGORY F. ZOELLER
Acklin Law Office, LLC                              Attorney General of Indiana
Westfield, Indiana
                                                    J.T. WHITEHEAD
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

VELDON THOMPSON,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 48A04-1402-CR-60
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable Dennis D. Carroll, Judge
                             Cause No. 48D01-1103-FB-430



                                         October 8, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
                                   CASE SUMMARY

       On August 17, 2011, Appellant-Defendant Veldon Thompson was convicted of Class

B felony dealing in cocaine. He was subsequently sentenced to twelve years with six years

suspended to probation. On May 9, 2013, Thompson began serving his six-year term of

probation. On December 6, 2013, Appellee-Plaintiff the State of Indiana (“State”) filed a

notice of probation violation in which it alleged that Thompson had violated the terms of his

probation by (1) committing the new criminal offense of Class B felony dealing in cocaine,

(2) failing to pay probation fees, and (3) failing to successfully complete recommendations

for substance abuse treatment. Following a probation revocation hearing, the trial court

found that Thompson had violated the terms of his probation by committing the new offense

of Class B felony dealing in cocaine and by failing to complete substance abuse treatment.

Upon finding that Thompson had violated the terms of his probation, the trial court revoked

Thompson’s probation. On appeal, Thompson contends that the trial court abused its

discretion in finding that he had violated the terms of his probation. Concluding otherwise,

we affirm.

                       FACTS AND PROCEDURAL HISTORY

       On August 17, 2011, Thompson was convicted of Class B felony dealing in cocaine.

He was subsequently sentenced to twelve years with six years suspended to probation. On

May 9, 2013, Thomson began serving his six-year term of probation. On or about December

2, 2013, Thompson was arrested after he was found in possession of approximately nine

grams of cocaine. Thompson was subsequently charged under Cause Number 48C06-1312-

                                             2
FB-2301 with Class B felony dealing in cocaine.

       On December 6, 2013, the State filed a notice of probation violation in which the State

alleged that Thompson had violated the terms of his probation by (1) committing the new

criminal offense of Class B felony dealing in cocaine, (2) failing to pay probation fees, and

(3) failing to successfully complete recommendations for substance abuse treatment. The

trial court conducted a probation revocation hearing on January 13, 2014, at the conclusion of

which it found that Thompson had violated the terms of his probation by committing the new

offense of Class B felony dealing in cocaine and by failing to complete substance abuse

treatment. Upon finding that Thompson had violated the terms of his probation, the trial

court revoked Thompson’s probation and ordered him to serve his previously-suspended six-

year sentence. This appeal follows.

                              DISCUSSION AND DECISION

       Thompson contends that the trial court abused its discretion in finding that he had

violated the terms of his probation.

              Probation is a matter of grace left to trial court discretion, not a right to
       which a criminal defendant is entitled. The trial court determines the
       conditions of probation and may revoke probation if the conditions are
       violated. Once a trial court has exercised its grace by ordering probation rather
       than incarceration, the judge should have considerable leeway in deciding how
       to proceed. If this discretion were not afforded to trial courts and sentences
       were scrutinized too severely on appeal, trial judges might be less inclined to
       order probation to future defendants. Accordingly, a trial court’s sentencing
       decisions for probation violations are reviewable using the abuse of discretion
       standard. An abuse of discretion occurs where the decision is clearly against
       the logic and effect of the facts and circumstances.

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations and quotation marks omitted).

                                                3
                A probation revocation hearing is in the nature of a civil proceeding.
       Therefore, an alleged violation of probation only has to be proven by a
       preponderance of the evidence. When we review the determination that a
       probation violation has occurred, we neither reweigh the evidence nor reassess
       witness credibility. Instead, we look at the evidence most favorable to the
       [trial] court’s judgment and determine whether there is substantial evidence of
       probative value supporting revocation. If so we will affirm.

Whatley v. State, 847 N.E.2d 1007, 1010 (Ind. Ct. App. 2006) (citations and quotations

omitted).

       Indiana Code section 35-38-2-3 provides, in relevant part, as follows:

       (a) The court may revoke a person’s probation if:
                (1) the person has violated a condition of probation during the
                probationary period;
                                               ****
       (h) If the court finds that the person has violated a condition at any time before
       termination of the period, and the petition to revoke is filed within the
       probationary period, the court may impose one (1) or more of the following
       sanctions:
                (1) Continue the person on probation, with or without modifying or
                enlarging the conditions.
                (2) Extend the person’s probationary period for not more than one (1)
                year beyond the original probationary period.
                (3) Order execution of all or part of the sentence that was suspended
                at the time of initial sentencing.

The violation of a single condition of probation is sufficient to revoke probation. Wilson v.

State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999).

       The trial court found that Thompson violated the terms of his probation by committing

the new criminal offense of Class B felony dealing in cocaine and failing to complete

substance abuse treatment. In claiming that the trial court abused its discretion in finding that

he violated the terms of his probation, Thompson does not challenge the trial court’s finding


                                               4
that he violated the terms of his probation by committing a new criminal act. Thompson

challenges only the trial court’s finding that he violated the terms of his probation by failing

to successfully complete substance abuse treatment. Thompson argues that the trial court

abused its discretion in finding that he violated the terms of his probation “[b]ecause one of

the two grounds upon which his violation of probation was based was invalid.” Appellant’s

Br. p. 7. We disagree.

        Here, we need not consider the validity of the trial court’s finding regarding

Thompson’s alleged failure to complete substance abuse treatment because the record

supports a finding that Thompson violated the terms of his probation by committing the new

criminal offense of Class B felony dealing in cocaine, which Thompson does not dispute.

Again, the violation of a single condition of probation is sufficient to revoke probation.

Wilson, 708 N.E.2d at 34. Accordingly, because the record sufficiently proves that

Thompson did, in fact, violate the terms of his probation by committing a new criminal

offense, we conclude that the trial did not abuse its discretion in this regard.1

        The judgment of the trial court is affirmed.

BARNES, J., and BROWN, J., concur.


        1
           Furthermore, we are unconvinced by Thompson’s claim that the trial court abused its discretion in
finding that he violated the terms of his probation because “it is possible that with only one violation of [his]
probation, the trial court may have simply continued his probation with or without some modification. It is
even possible that the trial court may have had some question as to whether that violation warranted revocation
of probation.” Appellant’s Br. p. 10 (quotation omitted). Thompson does not argue on appeal that the trial
court abused its discretion in imposing any particular sanction as a result of its finding that he violated the
terms of his probation. Thompson merely argues that the trial court abused its discretion by finding that he had
violated the terms of his probation. We are convinced that the trial court would have reached the same
conclusion, i.e., that Thompson had violated the terms of his probation, if the trial court only considered
Thompson’s act of committing a new criminal offense.
                                                       5